Citation Nr: 0528683	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  91-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for a 
psychiatric disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney at law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the veteran) had active service from January 1951 
to February 1954.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that this matter was previously before the 
Board, and adjudicated in a decision dated in June 2000.  In 
that decision, the Board denied an increased rating for the 
veteran's PTSD and denied a TDIU.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2001, the Court 
vacated the Board's June 2000 decision, and remanded these 
matters to the Board for action consistent with the Court's 
Order. 

When the case was most recently before the Board in July 
2003, it was remanded for additional action by the RO.  


REMAND

The Board notes that liberalizing provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2005), are applicable to the veteran's claim.  They 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

After a review of the record, the Board has determined that 
the RO has not notified the veteran of which portion of the 
evidence is to be provided by the him and which part VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this case, while the RO sent the 
veteran a letter in October 2002, that letter did not mention 
the VCAA; it did not notify the veteran of the evidence 
necessary to substantiate his claims; and it requested only 
medical records within a specific date range.  Moreover, it 
did not request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(1) 
(2005).  A letter was also sent in March 2003; however, that 
letter simply informed the veteran of evidence the RO had 
obtained.  The October 2002 and March 2003 letters, when 
considered either separately or together, do not provide 
notice adequate to satisfy the requirements of the VCAA.

The Board notes that the Court remanded this case in March 
2001 for the specific purpose of ensuring compliance with the 
VCAA.  The Board is bound by the findings contained in the 
Joint Motion, as adopted by the Court.  See Chisem v. Gober, 
10 Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

The Board is also of the opinion that further RO action is 
required to comply with VA's duty to assist the veteran in 
the development of the facts pertinent to his claims.  In 
this regard, the Board notes that subsequent to the Board's 
July 2003 REMAND, the veteran submitted the report of a 
private psychiatric evaluation, conducted by A.A.M., M.D. in 
June 2004.  That report includes an AXIS III diagnosis of 
"Senil Madness type Alzheimer [sic]."  In addition, the 
Global Assessment of Functioning (GAF) score reported by this 
psychiatrist was 30.  Thereafter, the veteran was afforded a 
VA examination in December 2004.  The veteran reported to the 
December 2004 VA examiner that his brother has been diagnosed 
with Alzheimer's disease, but he did not report that he had 
been diagnosed with this disorder.  Although the VA examiner 
reported that he had reviewed the veteran's medical records, 
he did not note the diagnosis of Alzheimer's disease in June 
2004, nor did he render a diagnosis of Alzheimer's disease.  
Instead, he diagnosed residual schizophrenia with depressive 
features and provided a GAF score of 60.  

In view of the significant differences in the results of 
these examinations performed only six months apart, the Board 
believes that the veteran should be afforded another VA 
psychiatric examination.

Accordingly, this case is again REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The VBA should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include notice of the 
evidence and information required to 
substantiate the veteran's increased 
rating and TDIU claims.  The notice 
should also inform the veteran that he 
should submit any pertinent evidence in 
his possession, and that he should submit 
or provide the information and any 
authorization necessary for the VBA to 
obtain any medical records, not already 
of record, pertaining to treatment or 
evaluation of his psychiatric disorder, 
and records pertaining to unemployability 
during the period of these claims.

2.  The VBA should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If it is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the veteran should be afforded 
a VA examination to determine the current 
manifestations and severity of his 
service connected psychiatric disorder.  
*	The claims folders must be made 
available to and reviewed by the 
examiner.  
*	In addition to a discussion of the 
veteran's current psychiatric 
symptomatology and level of 
impairment, the examiner is asked to 
state an opinion as to whether the 
veteran has Alzheimer's.  
*	If so, the examiner is asked to 
state an opinion as to what portion 
of the veteran's overall mental 
impairment is attributable to 
Alzheimer's and what portion is 
attributable to his service-
connected psychiatric disorder.  
*	In addressing the above, the 
examiner is asked to apportion 
specific symptomatology and the 
veteran's GAF score between service-
connected and non-service-connected 
disorders.  If this is not possible, 
the examiner should so state.  
*	The examiner is also asked to state 
an opinion as to whether the veteran 
is currently unemployable based 
solely on service-connected factors, 
i.e., excluding any impairment 
attributable to Alzheimer's.  

4.  The VBA should also undertake any 
other development it determines to be 
warranted.

5.  Then, the VBA should readjudicate the 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the VBA should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folders are returned to 
the Board for further appellate action.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

